PER CURIAM.
We affirm all issues except attorney’s fees and costs. The trial court denied the wife’s request for attorney’s fees because she did not put on evidence at the final hearing as to the amount of her attorney’s and accountant’s fees. She did, however, seek them in her pleading as well as in opening statement and closing argument. As the court explained in Seigel v. Seigel, 715 So.2d 326, 327 (Fla. 2d DCA 1998):
The application for attorney’s fees and costs implicitly carried with it a request for a separate hearing on the amount of attorney’s fees and costs in the event that the court ruled that she was entitled to such fees and costs at the final hearing.
See also Iribar v. Iribar, 510 So.2d 1023 (Fla. 3d DCA 1987). We therefore reverse.
KLEIN, SHAHOOD and GROSS, JJ., concur.